Citation Nr: 1531156	
Decision Date: 07/21/15    Archive Date: 08/05/15

DOCKET NO.  11-26 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. What evaluation is warranted for left knee instability from September 17, 2008, currently evaluated as 20 percent disabling?

2. What evaluation is warranted for left knee osteoarthritis from September 17, 2008, currently evaluated as 10 percent disabling?


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1975 to September 1978.

This matter comes to the Board of Veterans' Appeals from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The Board remanded the case for additional development in December 2013.  As this decision will explain, the RO substantially complied with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In May 2013, the Veteran testified at a videoconference hearing before a Veterans Law Judge who has now left the Board.  Pursuant to 38 C.F.R. § 20.707 (2014), the Board sent a letter to the Veteran in April 2015, advising him of his right to have a second hearing before the Veterans Law Judge who would decide his case.  The Veteran responded with a note indicating that he did not wish to appear at another Board hearing.  


FINDINGS OF FACT

1. Since September 17, 2008, the Veteran's left knee instability has been no more than moderate.

2. Since September 17, 2008, the Veteran's left knee osteoarthritis was not manifested by either a limitation of flexion to 30 degrees, or a limitation of extension to 15 degrees.






CONCLUSIONS OF LAW

1. Since September 17, 2008, the criteria for a rating higher than 20 percent for left knee instability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2014).

2. The criteria for an evaluation in excess of 10 percent for arthritis of the left knee since September 17, 2008 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5260, 5261 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met. There is no issue as to providing an appropriate application form or with completeness of the application.  VA notified the Veteran in December 2008 of the information and evidence needed to substantiate the claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined. 

VA likewise fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.

Analysis
 
Disability evaluations are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2014).
 
When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7 (2014).
After consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 4.3.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).
 
Staged ratings - the assignment different disability evaluations for separate periods of time - may be appropriate whether the appeal relates to a dispute over the initial evaluation for a service-connected disability, as in the case of the rating assigned to the Veteran's left knee arthritis, see e.g. Fenderson v. West, 12 Vet. App. 119, 126 (1999), or the claimant has appealed the denial of a request for an increase in the rating previously assigned to a service-connected disability, as in the case of the rating assigned to the Veteran's left knee instability.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  In this case, however, the Veteran's symptoms have most closely approximated the regulatory criteria for the Veteran's currently assigned 10 and 20 percent disability ratings throughout the appeal period.

When assessing the severity of a musculoskeletal disability that, as here, is at least partly rated on the basis of limitation of motion, VA must consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent (flare-ups) due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination, assuming these factors are not already contemplated by the governing rating criteria.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

After granting service connection for left knee osteoarthritis, the RO assigned a 10 percent disability rating under Diagnostic Code 5003.  Diagnostic Code 5003 provides that degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the joint involved, which in this case is the knee.  Diagnostic Code 5003 further provides that where limitation of motion is noncompensable under the appropriate diagnostic codes, a 10 percent rating is warranted where this limitation of motion is objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

The appropriate diagnostic codes for limited knee motion are Diagnostic Codes 5260 and 5261, which pertain to a limitation of flexion and extension, respectively.  Under Diagnostic Code 5260, limitation of flexion of a leg to 60 degrees warrants a noncompensable rating; limitation of flexion to 45 degrees warrants a 10 percent rating; limitation of flexion to 30 degrees warrants a 20 percent rating; and limitation of flexion to 15 degrees warrants a 30 percent rating. 38 C.F.R. § 4.71a.

In December 2008, the RO arranged for the Veteran to be examined by a physician in private practice.  The examiner reviewed x-rays which showed degenerative arthritic changes.  She described these changes as "moderately advanced" degenerative joint disease.  As the examiner explained in her report, the Veteran performed range of motion tests.  Left knee flexion was 140 degrees and extension was 0 degrees.  According to the examiner, the Veteran's use of his left knee joint was limited by pain after repetitive use.  While the Veteran reported pain in addition to weakness, stiffness, giving way, lack of endurance and locking, the examiner wrote that, after repetitive use, the Veteran's left knee joint function was not limited by fatigue, weakness, lack of endurance or incoordination.  

The December 2008 examiner also conducted stability tests.  According to the test results, anterior and posterior cruciate ligament stability were within normal limits. The results of medial and lateral meniscus stability tests were also normal.  There was, however, slight instability of the medial and collateral ligaments.  The examiner found that the effect of the Veteran's condition on his usual occupation was left knee swelling and stiffness.  The Veteran told the examiner that he experienced left knee pain about twice each day and the pain lasted for two hours.  At the time of the examination, he described his pain as a 9 on a scale of 1 to 10.  He told the examiner that his pain was relieved when he took ibuprofen and that he could function with medication.  The examiner described the Veteran's gait and posture as being within normal limits.  According to her report, the examiner found no signs of edema, effusion, weakness, redness, heat, subluxation or guarding of movement in either knee.  She did find tenderness in the Veteran's left knee.

To warrant a compensable evaluation for limitation of knee flexion, flexion must be limited to 45 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5260.  Extension must be limited to 5 degrees.  Id., Diagnostic Code 5261.  The December 2008 examination report indicates that Veteran's left knee symptoms included normal flexion and extension.  See 38 C.F.R. § 4.71, Plate II (normal range of motion of the knee is 0 degrees extension to 140 degrees flexion).  When rating disabilities based on limitation of motion, the intent of the Rating Schedule is to "recognize painful motion with joint or periarticular pathology as productive of disability . . . ."  Joints which are "actually painful", e.g., due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Accordingly, for left knee osteoarthritis, the December 2008 VA examiner's findings most nearly approximate the assigned 10 percent evaluation to reflect compensation for the Veteran's functional loss due to pain.  See 38 C.F.R. §§ 4.40, 4.45; Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

In his May 2013 hearing testimony, the Veteran testified that, since December 2008, the symptoms of his left knee disability became more severe.  Based on this testimony, the Board remanded the case to the RO with instructions to arrange an examination of the Veteran's current left knee condition.  As a result, the record includes a February 2014 left knee examination report.  The Veteran also filed a separate claim for service connection for a claimed right knee disability.  The right knee claim is not before the Board, but in the course of assisting the Veteran in the development of that claim, the RO obtained a disability benefits questionnaire, dated September 2013, from a physician.  That physician's report included several range of motion and stability test results relating to both knees.  

According to the September 2013 report, left knee flexion was 130 degrees and extension remained 0 degrees.  According to the examining physician, painful motion began at 130 degrees flexion, but there was no objective evidence of painful motion on extension.  The September 2013 examiner also administered repetitive use testing of the left knee.  According to the examiner, left knee flexion remained 130 degrees after repetitive use.  Extension remained 0 degrees.  In other words, the Veteran did not experience additional limitation in left knee range of motion after repetitive use testing.

The September 2013 examination report did identify functional loss or impairment; specifically, the Veteran had less movement than normal and pain on movement in his left knee.  He did not have tenderness or pain to palpation in either knee.  The examiner performed muscle strength and joint stability tests of both knees.  The results of both sets of tests were normal for both knees.  According to the examiner, the Veteran had no history or evidence of patellar subluxation or dislocation.  He did have a history of surgery and a meniscus (semilunar cartilage) condition, which manifested in frequent episodes of joint pain of the left knee.  Like the December 2008 examiner, the September 2013 examiner reviewed X-rays of the knee and found no evidence of patellar subluxation.    

The September 2013 examiner wrote that the Veteran's knee condition had an impact on his ability to work, i.e., he had difficulty running, squatting and walking during flare ups.  During flare-ups, he also experienced pain, weakness, fatigability and incoordination.  

Most recently, the Veteran was examined by a VA nurse practitioner in February 2014.  She conducted range of motion tests, the results of which were left knee flexion of 105 degrees and extension of 0 degrees.  According to the examiner, objective evidence of painful motion began at 105 degrees flexion.  There was no objective evidence of painful motion with extension.  The examiner noted that the Veteran "exhibited poor effort citing pain."  Nevertheless, he was also able to complete repetitive use testing.  After repetitive use, left knee flexion remained 105 degrees and extension remained 0 degrees.  

The February 2014 examiner reported normal muscle strength on left knee flexion and extension and normal Lachman's joint stability tests.  She indicated that the Veteran did experience additional functional loss, specifically pain and crepitus.  She reviewed an MRI study of the left knee showing mild to moderate degenerative joint disease and meniscal chondrocalcinosis (calcium deposits).  According to the examiner, the Veteran's knee condition did not impact his ability to work.  The examiner also asked the Veteran to describe the impact of flare-ups in his own words.  He indicated that his knee will buckle between two and three times per month.  The Veteran did not fall during the buckling, because he was able to catch himself.  He reported wearing a knee brace and that he avoided turning and twisting.   

The Board has also reviewed the Veteran's records of VA and private medical treatment.  Much of this information is essentially duplicative of the Board's summary of the examination reports.  The records note that the Veteran's pain was worse at the end of the day and that his symptoms improve with ibuprofen.  A March 2010 VA treatment report, which described treatment of the left knee with corticosteroid injection, noted bilateral knee crepitus, but no effusion, erythema or tenderness.  The Veteran also had normal knee muscle strength and normal sensation.  In November 2011, the Veteran was using a cane due to his knee symptoms.  The November 2011 note was part of an orthopedic surgery consultation, which included range of motion test results of 0 degrees extension to 110 degrees flexion.  The note also recorded a positive Lachman's stability test.  Treatment notes from December 2013 indicated that the corticosteroid injections failed to improve the condition of his knee.  

Having reviewed the evidence, the Board finds that a rating higher than 10 percent for left knee osteoarthritis based on range of motion is not warranted.  The most recent post-remand evidence indicates that, to some extent, the Veteran's left knee flexion has been reduced since the December 2008 examination.  Nevertheless, there is no evidence that left knee flexion has been reduced to less than 105 degrees.  
Under Diagnostic Code 5260, flexion must be limited to 45 degrees to justify a compensable rating.  Accordingly, the most appropriate rating for left knee osteoarthritis based on limitation of motion is 10 percent to reflect compensation for his functional loss due to pain, which was noted by each of the examiners.  See  Lichtenfels, 1 Vet. App. at 488 (A 10 percent rating is warranted when painful motion is non-compensable under the appropriate diagnostic code and arthritis is established by X-ray findings).

The Board has considered the DeLuca factors, including pain, painful motion, weakness, fatigability and incoordination.  But it is clear that these factors do not create functional loss which is similar in effect to the criteria for a 20 percent rating for left knee osteoarthritis, i.e., left knee flexion limited to 30 degrees. Particularly helpful on this point are the post-remand examination reports, which indicated that objective evidence of painful motion did not begin until 105 degrees flexion.  It is also significant that, according to all of the examination reports, the Veteran's flexion and extension remained unchanged after repetitive use testing.   

The RO also assigned the Veteran a 20 percent disability rating for residuals of a left knee injury, postoperative with moderate instability.  Diagnostic Code 5257 provides ratings for different degrees of recurrent knee subluxation or lateral instability: 10 percent if there is slight recurrent subluxation or lateral instability, 20 percent if there is moderate recurrent subluxation or lateral instability, and 30 percent if there is severe recurrent subluxation or lateral instability.  See 38 C.F.R. § 4.71a, DC 5257.

Based on the evidence, the Board finds that the Veteran's symptoms most closely approximate the criteria for his currently assigned 20 percent rating for left knee instability.  Since the Veteran filed his claim for an increased rating, the unanimous opinion of the medical examiners is that there was no history or evidence of left knee subluxation.  All of the Veteran's left knee muscle strength tests results were normal.  

Both post-remand examination reports include Lachman's stability test results.   
As the examination reports indicate, the Lachman's test is graded according to a system in which the Veteran's ?0 result reflects a normal knee.  A Lachman's test of 1 reflects movement of a distance between zero and 5 millimeters in displacement greater than the normal knee. A Lachman's test of ?2 (5-10 millimeters greater than normal) or ?3 (10-15 millimeters greater than normal) would correspond to more severe instability.  Both the September 2013 and February 2014 examiners recorded normal Lachman's tests, reflecting no instability.  The November 2011 orthopedic surgery consultation did reflect a positive Lachman's test.  Symbolized by a single positive sign (+), it is somewhat vague.  In context, however, the Board finds that the result most likely reflects a Lachman's test of 1. If the orthopedic surgeon intended to record a more extreme result, he likely would have expressed his measurement in terms of a specific number.  

On the issue of whether the Veteran's knee instability is 'moderate' or 'severe', the Board finds that the 2013 and 2014 examination reports are entitled to substantial weight.  According to these reports, the Veteran's joint stability was normal.  The fact that his knee symptoms may fluctuate between a ?1 Lachman's test and normal knee stability indicates that his knee symptoms more closely approximate 'moderate'  instability of the knee under Diagnostic Code 5257 than 'severe' instability.  There is no basis in the evidence for a staged rating, in part because the pre-remand December 2008 examination report likewise reported normal joint stability test results.

The Board is aware that the medical evidence shows crepitus and chondrocalcinosis (calcium deposits).  The Veteran also reported occasional buckling, locking and giving way.  But crepitus and chondrocalcinosis did not prevent normal joint stability tests in September 2013 and February 2014.  On examination, the Veteran had no effusion or erythema.  Moreover, as the Veteran acknowledged to the February 2014 examiner, buckling of the left knee occurred only once or twice per month.  Under the circumstances of this case, the Board finds that these symptoms do not approximate "severe" instability as that term is used in DC 5257.  

The Board must now consider other diagnostic codes which could potentially apply to increase the Veteran's rating for disabilities his right knee. See Schafrath, 1 Vet. App. at 593.  Diagnostic Code 5258 authorizes a 20 percent disability rating when dislocated semilunar cartilage (meniscus) results in frequent episodes of locking, pain and effusion into the join.  Diagnostic Code 5259 authorizes a 10 percent rating for symptomatic removal of semilunar cartilage.  Whether the Veteran's meniscus is dislocated is not entirely clear form the medical evidence.  According to the September 2013 disability benefits questionnaire, the Veteran had a meniscus condition of some kind, but this was not a meniscal dislocation.  The February 2014 examination report notes a meniscus condition and partial meniscectomy with frequent episodes of left knee joint pain.  
Rather than remanding the case a second time, the Board will resolve the reasonable doubt in the medical evidence in the Veteran's favor, see 38 U.S.C.A. § 5107(b) (2014), and find that the Veteran does indeed have dislocated semilunar cartilage with frequent episodes of locking.  Nevertheless, in applying the rating schedule, VA must avoid "the evaluation of the same manifestation under different diagnoses."  38 C.F.R. § 4.14 (2014).  VA has already contemplated the Veteran's episodes of locking and meniscal dislocation in assigning the Veteran a 20 percent rating for moderate left knee instability.  Likewise, the Board has contemplated the Veteran's symptoms of periodic buckling and locking in awarding a compensable rating under Diagnostic Code 5260, notwithstanding range of motion test results suggesting that a noncompensable rating would be more appropriate.  "[T]he rating schedule may not be employed as a vehicle for compensating a claimant twice (or more) for the same symptom[s]; such a result would overcompensate the claimant for the actual impairment of his disability . . ."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).

VA has recognized that awarding ratings under Diagnostic Codes 5258 and 5259 in addition to ratings under other Diagnostic Codes, such as 5260 ad 5257 may constitute pyramiding.  See M21-1, pt. III, subpt. iv., ch. 4, § A(1)(m) (stating that evaluations under Diagnostic Codes 5258 and 5259 "can pyramid with evaluations under [Diagnostic Codes] 5260 . . . for limitation of knee flexion or extension.  Therefore, separate compensable evaluations are not permitted.")  The substantive rules in the M21-1 Manual are binding on VA.  See Hamilton v. Derwinski, 2 Vet. App. 671, 675 (1992).  The Board will not assign additional compensable ratings under Diagnostic Codes 5258 and 5259 because to do so would constitute pyramiding.  Because the only available rating under Diagnostic Code 5258 (20 percent) would be no more favorable than rating currently assigned for the Veteran's left knee instability, and the 10 percent rating authorized by Diagnostic Code 5259 would be less favorable, the Board will not disturb the left knee disability ratings assigned by the RO.

Finally, the Board will consider referral for an extraschedular rating. Such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  See Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those described by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. The schedular ratings adequately contemplate the Veteran's disability picture.  The September 2013 and February 2014 examination reports indicated that the Veteran complained of locking and buckling in his knee.  The Veteran principal complaint was pain after long periods of standing.  In his hearing testimony, the Veteran explained that, on account of his knee, he avoided strenuous exercise.  Though he denied missing work due to his knee injury, he said that his knee frequently bothered him by the end of the work day.  When he was asked whether there was "any restriction on your ability to bend your knee" the Veteran replied "not a bad restriction, but I can't squat or stay down for a long period of time . . ."  According to both the examination reports and VA treatment records, the Veteran's symptoms were improved with ibuprofen.  The evidence does not reflect that the Veteran's left knee disability has caused marked interference with employment, frequent hospitalization, or that the symptoms in his right knee have otherwise rendered impractical the application of the regular schedular standards.  According to all of the VA examinations, he maintains substantial range of motion in his affected knee and his knee instability is moderate.  For these reasons, the Board finds that referral for an extraschedular evaluation is not warranted.
ORDER

Entitlement to an evaluation greater than 20 percent for left knee instability from September 17, 2008 is denied.

Entitlement to an evaluation greater than 10 percent for left knee osteoarthritis from September 17, 2008 is denied.




____________________________________________
CHRISTOPHER MURRAY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


